 

Exhibit 10.1(b)

 

October 1, 2014

AR Capital Acquisition Corp.

405 Park Avenue - 2nd Floor

New York, NY 10022

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between AR Capital Acquisition Corp., a Delaware corporation (the
“Company”), and Citigroup Global Markets Inc., as representative of the several
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 27,600,000 of the Company’s units
(including up to 3,600,000 Units that may be purchased to cover overallotments,
if any) (the “Units”), each comprised of one share of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), and one-half of one
warrant (each, a “Warrant”). Each whole Warrant entitles the holder thereof to
purchase one share of Common Stock at a price of $11.50 per share, subject to
adjustment. The Units shall be sold in the Public Offering pursuant to a
registration statement on Form S-1 No. 333-198014 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company shall apply to have the Units listed on the
NASDAQ Capital Market. Certain capitalized terms used herein are defined in
paragraph 10 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. The undersigned agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he or she shall vote all the Founder Shares owned by him or her and
any shares acquired by him or her in the Public Offering or the secondary public
market in favor of such proposed Business Combination.

 

 

 

 



2. The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination (as defined in the Underwriting Agreement)
within 24 months from the closing of the Public Offering or such later period
approved by the Company’s stockholders in accordance with the Company’s amended
and restated certificate of incorporation, he or she shall take all reasonable
steps to cause the Company to (i) cease all operations except for the purpose of
winding up, (ii) as promptly as reasonably possible but not more than 10
business days thereafter, redeem 100% of the Common Stock sold as part of the
Units in the Public Offering (the “Offering Shares”), at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest not previously released to the Company to pay its
franchise and income taxes (less up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The
undersigned agrees that he or she will not propose any amendment to the
Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
24 months from the closing of the Public Offering, unless the Company provides
its public stockholders with the opportunity to redeem their shares of Common
Stock upon approval of any such amendment at a per share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account including
interest not previously released to the Company to pay its franchise and income
taxes, divided by the number of then outstanding Offering Shares.

 

The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares. The undersigned hereby further waives, with respect to
any Founder Shares held by him or her, any redemption rights he or she may have
in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of the Common Stock. The undersigned
shall be entitled to redemption and liquidation rights with respect to any
Offering Shares he or she holds if the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering.

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him or her, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any Units, shares of Common
Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). The undersigned further agrees that the
forgoing restrictions shall be equally applicable to any issuer-directed Units
that the undersigned may purchase in the Public Offering.

 

2

 

 

4. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 3,600,000 Units (as described in the
Prospectus), the undersigned agrees that he or she shall return to the Company,
on a pro rata basis in accordance with the percentage of Founder Shares held by
him or her, for cancellation at no cost, a number of Founder Shares equal to
900,000 multiplied by a fraction, (i) the numerator of which is 3,600,000 minus
the number of Units purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 3,600,000. The
undersigned further agrees that to the extent that (a) the size of the Public
Offering is increased or decreased and (b) the undersigned has either purchased
or sold shares of Common Stock or an adjustment to the number of Founder Shares
has been effected by way of a stock split, stock dividend, reverse stock split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the Public Offering, then (A) the references
to 3,600,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Public Offering and (B) the reference
to 900,000 in the formula set forth in the immediately preceding sentence shall
be adjusted to such number of shares of the Common Stock that the Sponsor and
the independent directors would have to collectively return to the Company in
order to hold an aggregate of 20.0% of the Company’s issued and outstanding
shares after the Public Offering.

 

5. (a) The undersigned hereby agrees not to participate in the formation of, or
become an officer or director of, any other blank check company that is formed
in the United States until the Company has entered into a definitive agreement
with respect to a Business Combination or the Company has failed to complete a
Business Combination within 24 months after the closing of the Public Offering.

 

(b) The undersigned hereby agrees and acknowledges that: (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his or her obligations under paragraph 5(a), (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

6. (a) On the date of the Prospectus, the Founder Shares will be placed into an
escrow account maintained in New York, New York by Continental Stock Transfer &
Trust Company, acting as escrow agent. Subject to certain limited exceptions,
the undersigned agrees not to transfer, assign, sell or release the shares from
escrow until one year after the date of the consummation of a Business
Combination or earlier if, subsequent to a Business Combination, (i) the last
sale price of the Common Stock equals or exceeds $12.00 per share (as adjusted
for stock splits, stock dividends, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after the consummation of a Business Combination or (ii) the
Company consummates a subsequent liquidation, merger, stock exchange or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their shares of Common Stock for cash, securities or other
property (the “Lock-up”).

 

(b) The undersigned agrees that it shall not effectuate any Transfer of Private
Placement Warrants or Common Stock underlying such warrants, until 30 days after
the completion of a Business Combination.

 

3

 

 

(c) Notwithstanding the provisions set forth in paragraph 5(a) and (b),
Transfers of the Founder Shares are permitted to (a) the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, any members of the Sponsor or their affiliates, or any affiliates of
the Sponsor (b) in the case of an individual, by gift to a member of the
individual’s immediate family, to a trust, the beneficiary of which is a member
of the individual’s immediate family or an affiliate of such person, or to a
charitable organization; (c) in the case of an individual, by virtue of laws of
descent and distribution upon death of the individual; (d) in the case of an
individual, pursuant to a qualified domestic relations order; (e) by private
sales or transfers made in connection with the consummation of a Business
Combination at prices no greater than the price at which the shares were
originally purchased; (f) by virtue of the laws of the state of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
(g) in the event of the Company’s liquidation prior to the completion of a
Business Combination; or (h) in the event of completion of a liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (a) through
(f) these permitted transferees must enter into a written agreement agreeing to
be bound by these transfer restrictions.

 

7. The undersigned’s biographical information furnished to the Company is true
and accurate in all respects and does not omit any material information with
respect to the undersigned’s background. The undersigned’s questionnaire
furnished to the Company is true and accurate in all respects. The undersigned
represents and warrants that: the undersigned is not subject to or a respondent
in any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; the undersigned has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and the undersigned is not
currently a defendant in any such criminal proceeding; and the undersigned has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

8. Except as disclosed in the Prospectus, neither the undersigned nor any
affiliate of the undersigned shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following:
repayment of a loan of up to $200,000 made to the Company by AR Capital, LLC
(the “Sponsor”), pursuant to a Promissory Note dated August 1, 2014; payment of
an aggregate of $10,000 per month to RCS Advisory Services, LLC, an entity under
common control with the Sponsor, for office space, utilities, secretarial
support and administrative services, pursuant to an Administrative Services
Agreement, dated September 8, 2014; payment to RCS Capital, a division of an
entity under common control with the Sponsor (“RCS”), of an amount equal to 1.1%
of the total gross proceeds raised in the Public Offering for financial advisory
services rendered to the Company in connection with the Company’s
identification, negotiation and consummation of a Business Combination;
reimbursement to the Sponsor for a portion of the compensation paid to its
personnel, including certain of the Company’s officers, who work on the
Company’s behalf, in an amount not to exceed $15,000 per month; reimbursement to
RCS for any reasonable out-of-pocket expenses related to identifying,
investigating and completing an initial Business Combination, so long as no
proceeds of the Public Offering held in the Trust Account may be applied to the
payment of such expenses prior to the consummation of a Business Combination;
and repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor or an affiliate of the Sponsor or
certain of the Company’s officers and directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment.

 

4

 

 

9. The undersigned has full right and power, without violating any agreement to
which he or she is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as an officer of the Company or as a director
on the board of directors of the Company, as applicable, and hereby consents to
being named in the Prospectus as an officer and/or director of the Company, as
applicable.

 

10. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the shares of the Common Stock of the Company held
by the Sponsor and the Company’s independent directors prior to the consummation
of the Public Offering; (iii) “Private Placement Warrants” shall mean the
Warrants to purchase 6,550,000 shares of Common Stock (or up to 7,270,000 shares
of Common Stock if the Underwriter’s over-allotment option is exercised in full)
that are acquired by the Sponsor for an aggregate purchase price of $6.55
million (or $7.27 million if the Underwriter’s over-allotment option is
exercised in full), or $1.00 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (iv) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

11. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

5

 

 

12. Neither party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the undersigned and each of his or her respective successors, heirs, personal
representatives and assigns.

 

13. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of New York
City, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

14. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

15. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by December 31, 2014.

 

[Signature page follows]

 

6

 



 

  Sincerely,           /s/ David Gong     David Gong       Acknowledged and
Agreed:           AR CAPITAL ACQUISITION CORP.           By: /s/ William M.
Kahane       Name: William M. Kahane       Title: Chief Executive Officer    

 

 

